



Trilogy Capital Partners, Inc. Logo [trilogylogo.jpg]


Letter of Engagement
FERMAVIR PHARMACEUTICALS, INC.
December 12, 2005




The following sets forth the agreement for the engagement of Trilogy Capital
Partners, Inc. (“Trilogy”) by FermaVir Pharmaceuticals, Inc. (“FMVR” or the
“Company”):


Term and Termination
 
Twelve months, commencing as of the date set forth above (the “Initial Term”),
and terminable thereafter by either party upon 30 days’ prior written notice. In
addition, either party may terminate this Agreement by written notice for
material breach by the other party of any of its obligations or agreements under
this Agreement unless such material breach is cured and corrected within 10 days
following receipt of such notice.
     
Objective
 
The development and implementation of a proactive marketing program to increase
the awareness of FMVR and generate a significant increase in liquidity and
market capitalization. In addition, upon request, Trilogy will advise FMVR in
business development and strategic advisory services.
     
The Program
 
Trilogy will structure and implement a marketing program designed to create
extensive financial market and investor awareness for FMVR to drive long-term
shareholder support. The core drivers of the program will be to create
institutional and retail buying in the Company’s stock through a proactive sales
and marketing program emphasizing technology-driven communications, coupled with
1-to-1 selling and leveraging FMVR’s image to attract additional long term
investors and to create additional opportunities in M&A and Business
Development. As share price is affected by various factors, Trilogy can give no
assurance that the marketing program will result in an increase in FMVR’s stock
price.
 
Trilogy understands that during any period in which the Company is

 

--------------------------------------------------------------------------------


 

    in “registration” for a public offering of securities under the Securities
Act of 1933, and during the distribution of such securities, the Company’s
investor relations and marketing efforts will be severely limited. However, it
will be the responsibility of the Company (with the advice of its securities
counsel) to determine what investor relations and financial marketing efforts
are permissible and non-permissible during such periods, and Trilogy will follow
the direction of the Company and its securities counsel. Trilogy agrees that it
will not take any action to influence anyone to purchase the Company’s stock by
making an improper or illegal payment, directly or indirectly.      
Responsibilities
 
In addition to marketing and financial public relations, Trilogy will assume the
responsibilities of in-house investor relations for FMVR on a full turnkey
basis, including the generation of corporate and shareholder communications,
retail and institutional investor contact and media. Trilogy will work in
conjunction with the Company’s management, securities counsel, investment
bankers and auditors and under supervision of management. The content is as
follows:
 * Campaign Development and Execution
 * Press Announcements: drafting, approval and distribution
 * Database Development and Management
 * Image Analysis: recommendations and implementation
 * Messaging: institutional and retail
 * Online presentations: drafting and production responsibilities
 * Website Overhaul - installation and maintenance of auto IR program
 * Email messaging: targets: Retail and Institutional/Other databases
 * Media, including Interactives and PowerPoints
 * Direct Mail: shareholder, media, FMVR relationship universe
 * Public Relations
 * Capital Conferences

Trilogy represents that it has the corporate power and authority to execute,
deliver and perform its obligations under this agreement. Notwithstanding any
provision of this Agreement, the obligation to perform the services under this
Agreement is personal to Trilogy and Trilogy may not subcontract, transfer or
otherwise delegate any of its obligations or duties under this Agreement,
without the Company’s prior written consent.

 
- 2 -

--------------------------------------------------------------------------------


 

   
Trilogy will not publish or publicly release any press release or other document
(“IR Documents”) regarding the Company that has not been approved in writing by
the Company. The Company assumes responsibility for the accuracy and
completeness of all IR Documents and the compliance of such Documents with
applicable laws, rules and regulations. The Company agrees that Trilogy has no
obligation or duty to and does not guaranty the accuracy or completeness of the
IR Documents.
     
Confidentiality and Material Information
 
Trilogy agrees that all Confidential Information (defined below) shall remain
the property of the Company and will be held and treated by Trilogy, its
affiliates, directors, officers, employees, agents, attorneys accountants and
representatives (collectively, the “Representatives”) in confidence and will
not, expect as provided in this Agreement, without the prior written consent of
the Company, be disclosed by Trilogy or its Representatives, in any manner
whatsoever, in whole or in part, and will not be used by Trilogy or its
Representatives other than in connection with performing the duties and
responsibilities of Trilogy under this Agreement.
 
Confidential Information means all technical, commercial, financial or other
information concerning the business, affairs and operations of the Company and
its affiliates and which the Company or its agents or representatives have
provided or will provide to Trilogy in connection with its services hereunder
whether provided in writing, electronically or verbally. Notwithstanding the
foregoing, the following will not constitute "Confidential Information" for
purposes of this Agreement: (i) information which is available in the public
domain or marketplace; (ii) information which after disclosure to Trilogy by the
Company becomes part of the public domain by publication or otherwise, expect by
breach by Trilogy of the terms of this Agreement; (iii) information which was
rightfully in the possession of Trilogy at the time of disclosure to Trilogy by
the Company; (iv) information which is rightfully received by Trilogy from a
third party who is not prohibited from transmitting the information to Trilogy
by a contractual, legal or fiduciary obligation to the Company; and (v)
information which is required to be disclosed by law, in which case, to the
extent practicable, Trilogy will give the Company advance notice of the proposed
disclosure (including a copy of any written request or order) and will cooperate
with the Company in any effort to limit or restrict such disclosure via
protective order or otherwise..
 
Trilogy agrees that within ten (10) business days of the Company’s

 
- 3 -

--------------------------------------------------------------------------------


 

    request, it shall either deliver to the Company (i) originals and any copies
of any documentation, electronic or otherwise, which constitutes Confidential
Information or (ii) a certificate signed by an officer of Trilogy certifying
that all copies of any documentation, electronic or otherwise, which constitutes
Confidential Information have been destroyed. Notwithstanding the foregoing,
Trilogy shall be entitled to retain one copy of all documentation related to the
services that it performs pursuant to this Agreement.
 
Trilogy acknowledges that it is aware, and will inform its Representatives, that
the securities laws of the United States (as well as the regulations of the
stock exchanges, Nasdaq and other quotation systems) prohibit any person who has
material, non-public information concerning the Company from purchasing or
selling the Company’s securities when in possession of such information and from
communicating such information to any other person or entity under circumstances
in which it is reasonably foreseeable that such person or entity is likely to
purchase or sell such securities in reliance upon such information.
     
Fees
 
$12,500 per month, with the first payment due on execution, payable by wire
transfer of funds to the account designated by Trilogy..
     
Equity
Compensation
 
FMVR has concurrently herewith issued to Trilogy 1,000,000 Warrants. Each
Warrant represents the right to purchase one share of Common Stock for $1.50 per
share at any time through the third year following issuance. The Company agrees
to file a Registration Statement with the Securities and Exchange Commission
registering the resale of the shares underlying the Warrants no later than
forty-five (45) days from the date of this Agreement.
     
Marketing Budget
 
To support the financial marketing program, FMVR acknowledges that it will incur
certain third party marketing costs. Trilogy will not incur these costs on
behalf of the Company except with the approval of the Company or pursuant to a
budget approved by the Company (which budget shall not be less than $200,000).
The Company shall have no obligation to reimburse Trilogy for any third party
marketing cost that exceeds the approved budget or is otherwise not approved by
the Company. The Company understands that prompt payment of these costs is vital
to the on-going investor relations program, and therefore shall pay these costs
promptly upon invoice, to Trilogy (to enable Trilogy to promptly reimburse these
third parties). The

 
- 4 -

--------------------------------------------------------------------------------


 

    Company shall indemnify and hold Trilogy harmless from any losses, claims,
costs, expenses, liabilities and damages from failure to timely pay these third
party marketing costs.      
Indemnification
 
The Company agrees to provide the indemnification set forth in “Exhibit A”
attached hereto.
     
Corporate Obligations
 
The obligations of Trilogy under this Agreement are solely corporate
obligations, and no officer, director, employee, agent, shareholder or
controlling person of Trilogy shall be subject to any personal liability
whatsoever to any person, nor will any claim be asserted by or on behalf of the
Company, with respect to breach of the terms of this Agreement. This provision
does not limit or restrict in any way claims with respect to any matters other
than breach of the terms of this Agreement.
     
Additional Services
 
If Trilogy is called upon to render services directly or indirectly relating to
the subject matter of this Agreement, beyond the services contemplated above
(including, but not limited to, production of documents, answering
interrogatories, giving depositions, giving expert or other testimony, whether
by agreement, subpoena or otherwise), the Company shall pay to Trilogy a
reasonable hourly rates for the persons involved for the time expended in
rendering such services, including, but not limited to, time for meetings,
conferences, preparation and travel, and all related costs and expenses and the
reasonable legal fees and expenses of Trilogy’s counsel.
     
Survival of Certain Provisions
 
The Sections entitled “Indemnification” (including “Exhibit A”), “Corporate
Obligations,” “Confidentiality and Material Information” and “Additional
Services” shall survive any termination of this Agreement and Trilogy’s
engagement pursuant to this Agreement. In addition, termination shall not affect
any right of Trilogy’s to compensation accrued through the date of termination
and for reimbursement of expenses (including third party marketing costs). Any
termination of this Agreement by the Company prior to the end of the Initial
Term, other than in the event of a material breach of the Agreement by Trilogy
which Trilogy has not cured or corrected within 15 days of written notice of the
breach, or any termination by Trilogy as a result of non-payment or other
material breach by the Company

 
- 5 -

--------------------------------------------------------------------------------


 

    (including the failure to pay third-party marketing costs), shall not
terminate Trilogy’s right to the fees through the entire Initial Term (as
Trilogy’s time and commitment are expected to be greater in the first part of
its engagement).      
Services/Costs
 
The compensation paid to Trilogy under this Agreement will cover all costs for
Trilogy personnel. Reasonable travel and entertainment costs for Trilogy
personnel, in addition to certain third-party costs, will be borne by the
Company. Trilogy will provide reasonable documentation to support such
reimbursement claims. Trilogy will not incur, individually or in the aggregate,
any reimbursable cost of $500 or more without the written approval of the
Company. These costs do not included third-party marketing costs under
“Marketing Budget.”
     
Attorneys’ Fees
 
If any action or proceeding is brought to enforce or interpret any provision of
this Agreement, the prevailing party shall be entitled to recover as an element
of its costs, and not its damages, reasonable attorneys’ fees to be fixed by the
court.
     
Governing Law
 
California, without giving effect to the principles of conflicts of law thereof.

 
 

--------------------------------------------------------------------------------




Agreed and Accepted:
 

FermaVir Pharmaceuticals, Inc.     Trilogy Capital Partners, Inc.              
          By  /s/ Geoffrey W. Henson     By  /s/ Paul Karon  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
Geoffrey W. Henson
President and CEO
     
Paul Karon
President



- 6 -

--------------------------------------------------------------------------------


 
EXHIBIT A


Indemnification Provisions




Fermavir Pharmaceuticals, Inc. (the “Company”) unconditionally, absolutely and
irrevocably agrees to and shall indemnify and hold harmless Trilogy Capital
Partners, Inc. (“Trilogy”) and its past, present and future directors, officers,
affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the “Indemnified Persons”) from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, and any actions taken or omitted to
be taken by an Indemnified Party in connection with this Agreement (“Indemnified
Claim”). Without limiting the generality of the foregoing, such indemnification
shall cover losses, claims, costs, expenses, liabilities and damages imposed on
or incurred by the Indemnified Persons, directly or indirectly, relating to,
resulting from, or arising out of any misstatement of fact or omission of fact,
or any inaccuracy in any information provided or approved by the Company in
connection with the engagement, including information in any SEC filing, press
release, website, marketing material or other document, whether or not the
Indemnified Persons relied thereon or had knowledge thereof, claims of third
parties providing marketing services to the Company. In addition, the Company
agrees to reimburse the Indemnified Persons for legal or other expenses
reasonably incurred by them in respect of each Indemnified Claim at the time
such expenses are incurred. Notwithstanding the foregoing, the Company shall not
be obligated under the foregoing for any loss, claim, liability or damage that
is finally determined by a court with proper jurisdiction to have resulted
primarily from the willful misconduct, bad faith or gross negligence of the
Indemnified Person or from the failure of the Indemnified Person to be
registered or licensed as a broker or dealer under the Securities Exchange Act
of 1934 or applicable state securities laws or as an investment advisor under
the Investment Advisors Act of 1940 or applicable investment advisor state laws.
 


 